t c memo united_states tax_court calvert anesthesia associates-pricha phattiyakul m d p a petitioner v commissioner of internal revenue respondent docket no 18857-97r filed date mark c kopec paul w madden and herman b rosenthal for petitioner clare j brooks for respondent memorandum opinion laro judge respondent moves the court to dismiss this case for lack of jurisdiction alleging that petitioner's petition for declaratory_judgment was not filed within the time prescribed in sec_7476 petitioner objects thereto petitioner alleges that the petition was timely and even if it was not that respondent has waived the right to challenge the timeliness of the petition or alternatively that the court should extend the period of time in which the petition had to be filed petitioner alleges that equitable considerations support its position background petitioner maintains a money_purchase_pension_plan named the calvert anesthesia associates-pricha phattiyakul m d p a money_purchase_pension_plan the plan on date respondent issued petitioner by certified mail a final revocation letter stating that the plan did not meet the requirements of sec_401 for its plan_year ended date that the trust underlying the plan the trust was not tax exempt under sec_501 for the same year and that respondent was revoking a date favorable determination_letter issued to petitioner in connection with the plan and the trust the reason stated in the final revocation letter for respondent's action was that petitioner had failed to provide the information necessary to determine allowable deductions under sec_404 sec_1 section references are to the applicable provisions of the internal_revenue_code qualification under sec_401 or the financial condition and operation of the plan in a petition that was hand-delivered to this court on date and filed on that day petitioner petitioned the court for a declaratory_judgment as to the status of the plan thereafter the court filed the instant motion petitioner has responded to this motion by way of an objection and respondent has responded to petitioner's objection discussion in calvert anesthesia associates-pricha phattiyakul m d p a v commissioner t c an opinion that we also filed today the same employer as the instant case petitioned the court for a declaratory_judgment as to the status of its profit sharing plans the facts of that case are almost identical with the facts of the instant case but for the fact that the retirement_plan here is a money purchase plan in calvert anesthesia associates-pricha phattiyakul m d p a v commissioner supra we held that sec_7476 requires that a petition for declaratory_judgment be filed within days of the issuance of a final revocation letter and that equitable considerations do not allow us to expand on this time period we hold the same here because petitioner did not petition the court for declaratory_judgment within thi sec_91 day period we must dismiss this case for the foregoing reasons an appropriate order will be entered
